DETAILED ACTION
This office action is in response to Applicant’s communication of 6/1/2022. Amendments to claims 1 and 11 have been entered.  Claims 8 and 18 have been canceled.  Claims 1-7, 9-17, 19 and 20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a server, i.e. a machine performing the process and claim 11 is directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for completing a transaction, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… receive, …, an indication of a base amount of the transaction; determine, based on the base amount of the transaction, that touchless payment is available; …; receive a request from a… [entity], the request received …; in response to receiving the request, cause …a prompt for input required to complete the transaction; receive a response to the prompt; and send an indication of the response to the prompt to the …[entity]… to allow for completion of the transaction based on the response …[entity]…through use of a physical token at the …[entity].” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “processor coupled to a communication module”, a “memory” coupled to the processor and a point-of-sale “terminal”, machine-readable code and a “device” there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed communicating over a generic network, to perform the steps of receive, determine, cause to display, receive a request, cause the device….to output…, receive a response and send an indication. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at least paragraphs [0042], [0037], [0047-0049], [0059] and [0075] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of  “scanned the machine-readable code” and the transmission and reception of information/data is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed scanning, displaying and communicating data over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “scanned the machine-readable code” and the transmission and reception of information/data are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of completing a transaction, without significantly more.
Dependent claims 2-7, 9, 10, 12-17, 19 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 3, 4, 5, 12, 13, 14 and 15 recite what type of information is encoded in the machine-readable code that is applied to the abstract idea.  Encoding/decoding data is an abstract idea, see Recognicorp v. Nintendo. Displaying and transmitting data is a well-understood, routine and conventional computing function, see MPEP 2106.05(d)(II).  “Verifying” can be completed through mental evaluation, as claimed, but for the nominal recitation of the generic computing elements.  Claims 6 and 16 further define the type of well-known payment modes with nothing more.  Claims 7 and 17 recite prompting an entity for a tip and totaling the amount to be the final transaction amount which is a fundamental economic practice in sales activities.  Claims 9 and 19 recite that sound, vice visual, display is rendered as the prompt. There is no technical detail underlying the “how” this happens.  As such, a human being can render a prompt via voice but for the nominal recitation of the generic computing elements to which this is applied.  Claims 10 and 20 recite transmitting information to be used in the abstract idea.   
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for completing a transaction) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed with displays and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for completing a transaction) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102/103 rejections of claims 1-20, filed in the Remarks of 6/1/2022, have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of claims 1-20 has been withdrawn.
 Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20 filed in the Remarks of 6/1/2022 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues “The Applicant fails to appreciate how either receiving an indication of a base amount of a transaction from a point-of-sale terminal processing the transaction or determining that touchless payment is available based on the base amount of the transaction can reasonably be considered a mere abstract idea. No evidence supporting why such limitations can be considered as fundamental economic practice or commercial or legal interaction has been provided. As discussed above, these limitations, in fact, improve on prior art computer systems/processes in a technical manner.” Examiner respectfully disagrees.
	Stripped of the additional elements of a “point-of sale terminal”, i.e. a processor suitably programmed with a display screen, these steps are recited at a very high level of generality.  The determining step, minus any additional generic computing equipment, can be performed in the human mind.  There is no technical detail as to how this must be performed by a machine or the manner in which it is performed can only be executed on a machine.  This applying the abstract idea on a computer(s) used as tools.  Furthermore, the article provided, ‘“Credit and debit card ''tap to pay'' limits are now higher. Should you worry?”’ discloses this concept, see at least pg.4, ‘“When a transaction is above either limit, the user is prompted to restart the limit with a chip-and-PIN transaction, which confirms that the user is the authorized cardholder.”’ Clearly, the POS device determines the total amount of the transaction and determines if the contactless payment is available or not.
For these reasons and those set forth in the analysis above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-7, 9-17, 19 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/9/2022